Exhibit 10(a)1




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


The following are the annual base salaries of the current Chief Executive
Officer and Chief Financial Officer of The Southern Company (the “Company”) and
certain other current or former executive officers of the Company who served
during 2009.


David M. Ratcliffe
Chairman and Chief Executive Officer
$1,163,351
W. Paul Bowers*
Executive Vice President and Chief Financial Officer
$680,000
Thomas A. Fanning
President
$950,000
Charles D. McCrary
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama
Power Company
$701,976
Michael D. Garrett
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia
Power Company
$695,402
Art P. Beattie**
Executive Vice President and Chief Financial Officer
$535,000





*      Through August 12, 2010
**      From August 13, 2010



